En Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Se solicita la desestimación del recurso de apelación inter-puesto en este caso por falta de notificación al apelado del escrito interponiéndolo; por haberse dejado transcurrir más de seis meses desde la fecha de su interposición sin practicar diligencia en el mismo, y por carecer de fundamento.
El apelante se opuso. Alega que notificó el escrito inter-poniendo el recurso a uno de los abogados del apelado; que viene tramitándolo diligentemente, y que no es frívolo ni hay-base en los autos para decidir tal cuestión.
A nuestro juicio es claro que no procede la desestimación por causa de frivolidad porque el apelado se ha limitado a alegar que la apelación carece de fundamento pero no ha puesto a esta corte en condiciones de decidir la cuestión que suscita.
Tampoco procede la desestimación por negligencia. El apelante ha venido solicitando prórrogas de la corte de distrito que le fueron concedidas para preparar el récord estando en vig-or la última y prometió pagar y finalmente pagó sus honorarios al taquígrafo, funcionario que ha explicado bajo juramento por qué no había transcrito aún sus notas, prometiendo terminar su trabajo a principios de este mes.
*717Veamos el otro fundamento. En la moción se. alega que el único abogado del apelado lo es R. Palacios Rodríguez y que el abogado Pablo Andino a quien según certificación de los abogados de los apelantes que consta en autos se notificó el escrito de apelación, no lo era, habiéndose limitado a comparecer al juicio en sustitución de Palacios Rodríguez.
A su oposición acompañó el apelante la copia del memo-rándum de costas que le fuera notificado que aparece jurado por Andino como uno de los abogados del apelado. Esa-copia si bien es igual al original archivado con los autos en cuanto a la suma reclamada no lo es en cuanto al juramento pues éste en el original aparece hecho por Palacios Rodrí-guez. Llama la atención, eso no obstante, en su oposición el apelante a la circunstancia de que Palacios al jurar dijo que era “uno de los abogados del demandante”, lo que implicaba que había otro.
Bajo esas circunstancias creemos que estuvo justificado el apelante al escoger a Andino como a uno de los abogados del apelado para notificarle el escrito interponiendo el recurso y por tanto que tampoco procede la desestimación por la falta de notificación alegada.

Se declara sin lugar la moción.